Case 1:17-cr-00243-SHS Document 602

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
Plaintiff,

RYAN HULT

Defendant.

 

Filed 03/04/21 Page 1 of 2

(SEALED CRIMINAL MATTER)
510-17 Cr. 243 (SHS)

ORDER FOR ADMISSION
PRO HAC VICE
ON ORAL MOTION

Upon the oral motion of Eric V. Kleiner, Esq., for admission to practice Pro Hac Vice in the above

captioned action ts granted,

Applicant has declared that he/she is a member in good standing of the bars of the states of

New York, New Jersey and the District of Columbia; and that his contact information is as follows:

Applicant’s Name: Eric V. Kleiner, Esq.

Firm Name: Law Offices of Eric V. Kleiner, Esq.

Address: 59 Jefferson Street
City / State / Zip: Nyack, NY 10960

Telephone / (201) 394-6229; Fax/ (845) 353-7828; email/ erickleiner@verizon.net

Applicant having requested admission Pro Hac Vice to appear for all purposes as counsel

for the defendant Ryan Hult, in the above entitled action;

IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in the

above captioned case in the United States District Court for the Southern District of New York.

All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys. Counsel shall immediately forward the Pro Hac Vice

fee to the Clerk of Court.

 
Case 1:17-cr-00243-SHS Document 602 Filed 03/04/21 Page 2 of 2

Dated: rf be | Za

 

United States Distr ict / Magistrate Judge

 

 
